          Case 1:21-cv-01827-UNA Document 5 Filed 08/05/21 Page 1 of 2




                                                                                 FILED
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                                                 AUG - 5 2021
                                                                            Clerk, U.S. District & Bankruptcy
STANLEY LORENZO WILLIAMS,                   )
                                                                            Court for the District of Columbia
                                            )
       Plaintiff,                           )
                                            )
               v.                           )        Civil Action No. 21-1827 (UNA)
                                            )
UNITED STATES OF AMERICA et al.,            )
                                            )
       Defendants.                          )


                               MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a Complaint against twenty-one members of the U.S.

House of Representatives, ECF No. 1, and an Application to proceed in forma pauperis, ECF

No. 2. The Application will be granted, and the case will be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) (requiring dismissal of a case upon a determination that the complaint is

frivolous, fails to state a claim upon which relief may be granted, or seeks monetary relief from

an immune defendant).

       Plaintiff is a resident of Wilmington, North Carolina. He accuses the Congressional

defendants, including Minority Leader Kevin McCarthy, of dereliction of duty, breach of duty,

abuse of power, negligence, misfeasance, and “other civil rights violations” for “independently

and jointly vot[ing] not guilty” during the second impeachment of former President Donald

Trump. Compl. at 2, 7. The gist of the claims is that

               each named defendant supported the ex-president’s unlawful
               conduct shown via Trump’s Insurrection, and, as a result, having
               arbitrarily imposed infringements upon the plaintiff’s liberty and
               having unlawfully continued the unwarranted restraints of fear and
               the imposed threatened injury, resulting in the interference of
               plaintiff’s liberty, the right not to live in fear.
                                                    1
           Case 1:21-cv-01827-UNA Document 5 Filed 08/05/21 Page 2 of 2




Id. at 2. Plaintiff seeks monetary damages exceeding $40 million and injunctive relief that

includes “restraining and disqualifying” McCarthy “from forever becoming the House Speaker

and running for the position of the United States President[.]” Id. at 22-23.

       A “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Under the Constitution’s

Speech or Debate Clause, U.S. CONST. art. I, § 6, cl. 1, members of Congress “enjoy absolute

immunity from suit for their conduct in the legislative arena.” Rangel v. Boehner, 785 F.3d 19,

21 (D.C. Cir. 2015); see Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d 408, 415

(D.C. Cir. 1995) (“The Clause confers on Members of Congress immunity for all actions within

the legislative sphere, even though their conduct, if performed in other than legislative contexts,

would in itself be unconstitutional or otherwise contrary to criminal or civil statutes”) (cleaned

up)). The alleged conduct and certain requested relief fall squarely within Defendants’

legislative duties and powers. See U.S. CONST. art. I, § 2, cl. 5 (“The House of Representatives

shall choose their Speaker and other Officers; and shall have the sole Power of Impeachment.”).

Therefore, this case will be dismissed. A separate order accompanies this Memorandum

Opinion.



DATE: August 4, 2021
                                                              CARL J. NICHOLS
                                                              United States District Judge




                                                 2
